People v Mitchell (2015 NY Slip Op 04580)





People v Mitchell


2015 NY Slip Op 04580


Decided on June 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14811 924/13

[*1] The People of the State of New York, Respondent,
vSylvia Mitchell, Defendant-Appellant.


Thomas Theophilos, Buffalo, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 14, 2013, convicting defendant, after a jury trial, of grand larceny in the second degree, grand larceny in the third degree (seven counts), grand larceny in the fourth degree (two counts) and scheme to defraud in the first degree, and sentencing her to an aggregate term of 5 to 15 years, held in abeyance, and the matter remanded to the Supreme Court for a reconstruction hearing as to the circumstances surrounding the entry into the record of jury note nine.
The jury note in question appeared in the court file but the transcript contains no reference to it. Before this Court can consider defendant's claim that Supreme Court's failure to address the note pursuant to CPL section 310.30 constituted a mode of proceeding error (see People v O'Rama , 78 NY2d 270 [1991]), the record should be reconstructed as completely as possible to determine the facts surrounding the submission of the note and how the note was handled by the court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2015
CLERK